DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-60 have been presented and are pending.  Claims 34-60 are withdrawn from consideration as being directed to non-elected subject matter.  


Restriction/Election Acknowledgement
Applicant’s election on claims 1-33 without traverse is acknowledged. 

Claim Objections

Claims 3-5 are objected to because of the following informalities:
In claims 3-5, “wherein setting an electronic commodity index price token carry the current electronic currency index price” should read “wherein setting an electronic commodity index price token to carry the current electronic currency index price”. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10, 11, and 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4, 10, 11, and 14-33 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user. Specifically, the claim recites “receiving… transaction for a plurality of first electronic currency denominated commodity or commodity future contracts; recording… settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on a… ledger; reading… at least a portion of the first electronic currency denominated commodity or commodity future contracts settlement prices; determining… a current commodity index price, denominated in an electronic currency, from the at least a portion of the first electronic currency denominated commodity or commodity future contracts settlement prices; writing the commodity index price to one or more… locations and writing… locations onto a… ledger…; transmitting current and past electronic currency-denominated commodity price index values… to a user… causing a at least the currency electronic currency commodity price index to be displayed…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user which falls under the category of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 1, such as the use of the web server, server computer, memory locations, and user device, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the web server, server computer, memory locations, user device, and GUI perform(s) the steps or functions of receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the use of a distributed ledger and plurality of networked devices is generally linking the use of the judicial exception to a particular technological environment (e.g. blockchain) or field of use.  Here the abstract idea of writing/storing price data onto a ledger is being generally linked to the blockchain by the use of a distributed ledger carried by a plurality of networked devices.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claim 1 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a web server, server computer, memory locations, user device, and GUI to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user. As discussed above, taking the claim elements separately, the web server, server computer, memory locations, user device, and GUI perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of the distributed ledger and networked devices are recited at a high level and are used for generally linking the use of the judicial exception (e.g. receiving transactions for a commodity, recording the settlement prices of the transactions on a ledger, reading the settlement prices from the ledger, determining a commodity index price from the settlement prices, writing the commodity index prices in one or more locations and writing the one or more locations on a ledger, and transmitting current and past commodity price index values to be presented to a user) to a particular technological environment (e.g. blockchain) or field of use and is not indicative of an inventive concept.  Therefore, the claim is not patent eligible.
    	The dependent claims 2-4, 10, 11, and 14-33 further describe the abstract idea and do not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore claims 2-4, 10, 11, and 14-33 are also not patent eligible.  
	The dependent claims 5-9, 12, and 13 recite additional elements that integrate the abstract idea into a practical application.  Specifically, claim 5 recites setting an electronic commodity index price token to carry the current electronic currency index price by recording a decryption key on the electronic token.  This decryption key provides access to the one or more memory locations that carry the commodity index price.  This is not an abstract idea and requires a specific electronic token structure for providing a commodity index price to the electronic token using a decryption key.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 1 recites “writing the commodity index price to one or more memory locations, and writing distributed memory locations onto a distributed ledger carried by a plurality of networked devices” (emphasis added).  It is unclear whether “a distributed ledger” is referring to the same distributed ledger as recited earlier in the claims or a different distributed ledger.  
Further claim 1 recites “transmitting current and past electronic currency-denominated commodity price index values from the server computer to a user device via a network and causing a at least the current electronic currency commodity price index to be displayed in a GUI on an electronic display of the user device” (emphasis added).  It is unclear whether these electronic currency-denominated commodity price index values are the same as the “current commodity index price” as stated earlier in the claim.  


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, 14, 16, 17, 18, 19, 20, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 11139955 B1 (“So”) and US 20190147532 A1 (“Singh”).

Per claim 1, So discloses:
receiving, via a web server, transactions for a plurality of first electronic currency denominated commodity or commodity future contracts (e.g. the digital asset exchange computer system may retrieve a current pricing information (e.g., bid/ask price) from continuous trading order book associated with a first digital asset pairing and establish a spot price for the first digital asset pairing) (Column 82, Ln 28-46);
recording, with a server computer operatively coupled to the web server, settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on a  (e.g. one or more different order books from one or more digital asset exchanges or index databases may be required to be accessed to obtain such price) (Column 82, Ln 28-46);
reading, with the server computer, from  (e.g. the spot price may be a blended digital asset price, in which one or more different order books from one or more digital asset exchanges or index databases may be required to be accessed to obtain such price) (Column 82, Ln 28-46);
determining, with the server computer a current commodity index price, denominated in an electronic currency, form the at least a portion of the first electronic currency denominated commodity or commodity future contracts settlement prices (e.g. the digital asset exchange computer system may retrieve a current pricing information (e.g. bid/ask price) from continuous trading order book associated with a first digital asset pairing and establish a spot price for the first digital asset pairing.  The spot price may be a blended digital asset price, in which one or more different order books from one or more digital asset exchanges or index databases may be required to be accessed to obtain such price) (Column 82, Ln 28-46 and Column 192, Ln 34-50);
writing the commodity index price to one or more memory locations and writing distributed memory locations onto (e.g. the blended digital asset price may be obtained by being calculated and/or by accessing a blended digital asset price database) (Column 81, Ln 55 – Column 82, Ln 51);
transmitting current and past electronic currency-denominated commodity price index values from the server computer to a user device via a network and causing a at least the currency electronic currency commodity price index to be displayed in a GUI on an electronic display of the user device (e.g. The dashboard GUI may further include exchange historical data, such as a last price, a 24-hour change, price deltas over different item ranges, a 24-hour range, and/or price ranges within other time ranges.  The dashboard GUI may also include a historical price and/or historical volume graph) (Column 107, Ln 9-34 and Column 107, Ln 63 – Column 108, Ln 9 and Column 108, Ln 57 – Column 109, Ln 6 and Column 116, Ln 16-38).

Although So discloses receiving transactions for a plurality of first electronic currency denominated commodity or commodity future contracts, recording settlement prices of the transactions on a database, reading the settlement prices from a database, determining a current commodity index price from the settlement prices, writing the current commodity index prices onto a database, and transmitting current and historical commodity price index values to be displayed on a GUI to a user, So does not specifically disclose that a distributed ledger is used for storing the price information.  However Singh, in analogous art of pricing commodities, discloses:
pricing information is stored and retrieved from a distributed ledger (e.g. a plurality of blockchain nodes can each maintain a copy of blockchain distributed ledgers in a network.  Because multiple copies of a trade and pricing information are stored across a network, the information can be obtained even if it becomes unavailable at a particular blockchain node) (Section [0101]-[0102] and [0110]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the blockchain distributed ledger of Singh for the traditional databases of So.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Further one of ordinary skill in the art would find it obvious to store the pricing information on a distributed ledger in order to increase the redundancy of the pricing data storage and protect the pricing data against hardware failures (see Singh Section [0110]).

Per claim 2, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
setting an electronic commodity index price token (e.g. digital asset) to carry the current electronic currency index price (e.g. current market price) (Column 116, Ln 16-38).

Per claim 3, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein setting an electronic commodity index price token carry the current electronic currency index price includes setting a price of the electronic commodity index price token (e.g. digital asset) equal to the current electronic currency-denominated commodity index price (e.g. current market price) (Column 116, Ln 16-38).

Per claim 10, So/Singh discloses all of the limitations of claim 2 above.  So further discloses:
receiving, via the web server into the server computer, a new transaction for the plurality of the first electronic currency denominated commodity or commodity future contracts with the first electronic currency valued at the current electronic currency index price (e.g. users may buy or sell digital assets with other users in exchange for U.S. dollars. The value of the index (including a daily spot price) can be determined using exchange transaction data on a moving average basis over a trailing two-hour period) (Column 192, Ln 34-50).

Per claim 11, So/Singh discloses all of the limitations of claim 2 above.  So further discloses:
wherein determining the current electronic currency commodity index price includes performing a calculation per detected event with the server computer (e.g. In embodiments, a pricing data may be based on an average of the most recent bid/ask price for the digital asset) (Column 81, Ln 55 – Column 82, Ln 51).

Per claim 14, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein determining the current electronic currency commodity index price includes determining an commodity index price qual to a multiple or fraction of ;the most recent commodity or commodity future contract settlement price (e.g. In embodiments, the collar could be set using percentages such as 1%, 2%, 3%, 5%, 10% of the spot price or other pricing data, to name a few) (Column 81, Ln 55 – Column 82, Ln 51).

Per claim 16, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein determining the current electronic currency commodity index price includes performing a weighted average of a plurality of transactions (e.g. In embodiments, a pricing data may be based on an average of the most recent bid/ask price for the digital asset. In embodiments, the pricing data may be set based on a blended digital asset price as discussed elsewhere herein. For example, a single exchange digital asset price could be determined based on a volume weighted average and/or time weighted average of recent digital asset pricing. In embodiments, a blended digital asset price may be based on a pricing from digital assets taken from a plurality of exchanges (such as qualified exchanges)) (Column 81, Ln 55 – Column 82, Ln 27).

Per claim 17, So/Singh discloses all of the limitations of claim 16 above.  So further discloses:
wherein the weighted average is selected to smooth fluctuations in the current electronic currency commodity index price (e.g. In embodiments, a pricing data may be based on an average of the most recent bid/ask price for the digital asset. In embodiments, the pricing data may be set based on a blended digital asset price as discussed elsewhere herein. For example, a single exchange digital asset price could be determined based on a volume weighted average and/or time weighted average of recent digital asset pricing. In embodiments, a blended digital asset price may be based on a pricing from digital assets taken from a plurality of exchanges (such as qualified exchanges)) (Column 81, Ln 55 – Column 82, Ln 27).

Per claim 18, So/Singh discloses all of the limitations of claim 16 above.  So further discloses:
wherein the weighted average is selected to weight more recent transaction more heavily (e.g. For example, all transaction price data for a time period may be weighted by the volume transacted at the prices and/or by time (e.g., linearly or exponentially) in order to give greater weight to the more recent price data) (Column 185, Ln 40-49 and Column 186, Ln 5-25).

Per claim 19, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein the determining the current electronic currency index price includes performing a curve fitting of a plurality of transactions (e.g. In embodiments, a blended digital math-based asset price may be calculated by computing a volume weighted exponential moving average of actual transactions (e.g., considering price and volume of each executed transaction) from one or more digital asset exchange)) (Column 179, Ln 50 – Column 180, Ln 31).

Per claim 20, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein the commodity or commodity future settlement prices comprise commodity settlement prices (e.g. the spot price may be the average of the current bid/ask price or may be the price used in the last transaction in the continuous trading book, to name a few) (Column 82, Ln 28-46).

Per claim 21, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein the commodity or commodity future settlement prices comprise commodity future settlement prices (e.g. In embodiments, the order book data may be used to create a benchmark to be used in a financial product. In embodiments, the financial product may be, by way of illustration, an exchange traded product, a fund, an exchanged traded note, an exchange traded product, a call, a put, an option, an exchange traded derivative product, a fund, a company, an exchange traded fund, a note, an exchange traded note, a security, a debt instrument, a convertible security, an instrument comprising a basket of assets including one or more digital math-based assets and an over-the-counter product, an interest rate future, a future on swaps, an option on interest rate futures, an interest rate swap, a bond forward, a floating rate agreement (FRA), a structured, product such as a note bond or bill, a foreign exchange future, a foreign exchange forward, a foreign exchange listed option, a currency linked note and a currency swaption, to name a few) (Column 90, Ln 21-37).

Per claim 22, So/Singh discloses all of the limitations of claim 1 above.  So further discloses:
wherein the distributed ledger is stored on one or more computer readable media (e.g. non-volatile computer readable memory) (Column 95, Ln 60 – Column 96, Ln 23).

Per claim 23, So/Singh discloses all of the limitations of claim 22 above.  So further discloses:
wherein the distributed ledger includes a blockchain (e.g. blockchain financial instruments) (Column 95, Ln 60 – Column 96, Ln 23).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over So/Singh, as applied to claim 2 above, in further view of US 20190087893 A1 (“Pellew”).

Per claim 4, So/Singh do not specifically disclose wherein setting an electronic commodity index price token carry the current electronic currency index price includes setting a fixed price of the electronic commodity index price token.  However Pellew, in analogous art of blockchain exchanges, discloses:
wherein setting an electronic commodity index price token carry the current electronic currency index price includes setting a fixed price of the electronic commodity index price token (e.g. the price of these tokens to the market will most likely be determined as a fixed price) (Section [0074]).
One of ordinary skill in the art would find it obvious to set the price of the commodity index price token to any price including a fixed price as disclosed by Pellew.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over So/Singh, as applied to claim 1 above, in further view of US 20020013758 A1 (“Khaitan”).

Per claim 15, So/Singh do not specifically disclose wherein determining the current electronic currency commodity index price includes adjusting the one or more commodity or commodity future settlement prices to account for a delivery location.  However Khaitan, in analogous art of commodity trading, discloses:
wherein determining the current electronic currency commodity index price includes adjusting the one or more commodity or commodity future settlement prices to account for a delivery location (e.g. the offering price of combinations of commodities can be automatically adjusted based on one or more factors selected form the group consisting of currency exchange rates, currency risk, credit risk, country specific political risk, delivery dates, delivery locations, freight costs, Customs duties, and remaining available amount of each commodity in a particular combination under the take or pay and/or option to purchaser supply agreements) (Section [0015]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the commodity price determination of So/Singh to include an adjustment based on a delivery location, as taught by Khaitan, in order to provide a more accurate price that considers other information.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over So/Singh, as applied to claim 23 above, in further view of US 20190172057 A1 (“Vincent”).

Per claim 24, So/Singh do not specifically disclose wherein the blockchain includes a public blockchain.  However Vincent, in analogous art of blockchains, discloses:
wherein the blockchain includes a public blockchain (e.g. public) (Section [0002]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain of So/Singh to utilize a public blockchain, as taught by Vincent to make the data available to all.  It would be obvious to use any type of blockchain as disclosed by Vincent.  

Per claim 25, So/Singh do not specifically disclose wherein the blockchain includes a private blockchain.  However Vincent, in analogous art of blockchains, discloses:
wherein the blockchain includes a public blockchain (e.g. private) (Section [0002]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain of So/Singh to utilize a private blockchain, as taught by Vincent to make the data only available to certain users.  It would be obvious to use any type of blockchain as disclosed by Vincent.  

Per claim 26, So/Singh do not specifically disclose wherein the blockchain includes a private blockchain.  However Vincent, in analogous art of blockchains, discloses:
wherein the blockchain includes a permissioned blockchain (e.g. permissioned) (Section [0002]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the blockchain of So/Singh to utilize a private blockchain, as taught by Vincent to make the data only available to certain users.  It would be obvious to use any type of blockchain as disclosed by Vincent.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over So/Singh, as applied to claim 22 above, in further view of US 20190158275 A1 (“Beck”).

Per claim 27, So/Singh do not specifically disclose wherein recording, with the server computer operatively coupled to the web server, the settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on the distributed ledger includes encrypting the smart contract.  However Beck, in analogous art of smart contracts, discloses:
wherein recording, with the server computer operatively coupled to the web server, the settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on the distributed ledger includes encrypting the smart contract (e.g. encrypt and package the first smart contract) (Section [0005] and [0007]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the smart contracts of So/Singh to be encrypted, as taught by Beck, in order to make the smart contracts more secure.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over So/Singh/Beck, as applied to claim 27 above, in further view of US 20200044858 A1 (“Winarski”).

Per claim 28, So/Singh/Beck discloses all of the limitations of claim 27 above.  So further discloses:
wherein recording, with the server computer operatively coupled to the web server, the settlement prices for the plurality of the first electronic currency denominated commodity or commodity future contracts on the distributed ledger includes: storing the settlement prices at one or more cloud locations (e.g. the one or more computers may store in one or more databases the blended digital math-based asset price for the first period of time. In embodiments, the databases may be remotely located, e.g., in a cloud computing architecture.) (Column 189, Ln 56-65).

Although So/Singh/Beck disclose storing settlement prices in the cloud, So/Singh/Beck do not specifically disclose: encrypting the one or more cloud locations; and entering the encrypted one or more cloud locations onto the distributed ledger as a transaction.  However Winarski, in analogous art blockchains, discloses:
encrypting the one or more cloud locations; and entering the encrypted one or more cloud locations onto the distributed ledger as a transaction (e.g. Additionally, the method may include the step of storing the blockchain hash digest in a cloud-based storage location and encrypting it with a link encryption key. In this embodiment, the blockchain hash digest information is a blockchain hash digest link to the blockchain hash digest stored in the cloud-based storage location) (Section [0007]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the settlement price cloud storing of So/Singh/Beck to be encrypted, as taught by Winarski, in order to make the data more secure.  

Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over So/Singh, as applied to claim 1 above.

Per claims 29-33, So/Singh fail to disclose wherein the commodity is a physical commodity; wherein the physical commodity includes one of a refined fuel and an unrefined fuel; wherein the refined fuel or the unrefined fuel includes a fossil fuel; wherein the physical commodity is an unrefined or refined mining extract.  
however the examiner takes official notice on the different types of commodities being priced as recited in claims 29-33 as it is understood to be well known in the public at the time of invention.  It is well known that various types of commodities can be priced and traded including both hard commodities (e.g. natural resources that must be mined or extracted – such as gold, rubber, and oil) and soft commodities (e.g. agricultural products or livestock – such as corn, wheat, coffee, sugar, soybeans, and pork).    	
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify the commodities of So/Singh to include any type of commodity including refined fuel, unrefined fuel, fossil fuel, mining extract, and food.


Allowable Subject Matter
Claims 5-9, 12, and 13 would be allowable if rewritten to overcome the objection and rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites wherein setting an electronic commodity index price token carry the current electronic currency index price includes recording a decryption key on the electronic token, the decryption key providing access to the one or more memory locations that carry the commodity index price.  The prior art fails to disclose the specific process of setting the price of the electronic commodity index price token by utilizing a decryption key that is used to access one or more memory locations that carry the commodity index price.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20190370788 A1 to Aronson teaches a method that uses an exchange platform to trade asset backed crypto-currency.  US Patent Number 11049182 B2 to Pierce teaches financial instrument trading system such as a futures exchange to exchange futures and options on futures.  US Publication Number 20190057362 A1 to Wright teaches a blockchain-based exchange that utilizes tokenization.  US Patent Number 10726479 B2 to Bauerschmidt teaches a foreign exchange system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685